          Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


     MOBILEPAY LLC,

                 Plaintiff                                 Case No. 6:18-cv-00321

                v.                                         JURY TRIAL DEMANDED

     BANK OF AMERICA
     MERCHANT SERVICES, LLC,

                 Defendant


                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff MobilePay LLC (“Plaintiff” or “MobilePay”) hereby asserts the following claims

 for patent infringement against Defendant Bank of America Merchant Services, LLC

 (“Defendant” or “BOA”), and alleges, on information and belief, as follows:

                                          THE PARTIES

1.      MobilePay is a limited liability company organized and existing under the laws of the

Texas with its principal place of business at 17330 Preston Road, Ste 200, Dallas, Texas 75252.

2.      Defendant is a limited liability company organized under the laws of Delaware, with a

principal place of business in Atlanta, Georgia.

                                 JURISDICTION AND VENUE

3.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq. This

Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

4.      Defendant has committed acts of infringement in this judicial district.

5.      Defendant has a regular and established place of business in this judicial district.
           Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 2 of 15



6.       On information and belief, the Court has personal jurisdiction over Defendant because

Defendant has committed, and continues to commit, acts of infringement in the state of Texas, has

conducted business in the state of Texas, and/or has engaged in continuous and systematic

activities in the state of Texas.

7.       On information and belief, Defendant’s instrumentalities that are alleged herein to infringe

were and continue to be used, imported, offered for sale, and/or sold in the Western District of

Texas.

8.       Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 11400(b).

                                                BOA

9.       Upon information and belief, Defendant BOA makes, uses, imports, sells, and/or offers for

sale the BOA Mobile Pay Card Reader. The BOA Mobile Pay Card Reader is described by and is

exemplified by the following references:

        “Mobile Pay – Bank of America Merchant Services” (“Mobile Pay”), available at
         https://www.youtube.com/watch?v=01aEn5vnIUA (last accessed September 18, 2018);

        “EFM32 Tiny Gecko Series 1 Family EFM32TG11 Family Data Sheet (“EFM32”),
         Preliminary Rev. 0.5, available at https://www.silabs.com/documents/public/data-
         sheets/efm32tg11-datasheet.pdf (last accessed September 18, 2018);

        “audio - How does the phone detect if 3.5 mm jack circuit is closed? - Electrical
         Engineering Stack Exchange” (“3.5 mm jack circuit”), available at
         https://electronics.stackexchange.com/questions/95575/how-does-the-phone-detect-if-3-
         5-mm-jack-circuit-is-closed (last accessed September 18, 2018);

        “3.5 mm Headset: Accessory Specification | Android Open Source Project” (“3.5 mm
         headset”), available at https://source.android.com/devices/accessories/headset/plug-
         headset-spec (last accessed September 18, 2018);

        “Mobile Pay Business” (“Mobile Pay Business”), available at
         http://finance.fiu.edu/controller/Docs/Mobile_Pay_Business.pdf (last accessed September
         18, 2018);



COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 2
               Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 3 of 15



         Mobile Point of Scam: Attacking the Square Reader” (“Blackhat”), available at
          https://www.blackhat.com/docs/us-15/materials/us-15-Mellen-Mobile-Point-Of-Scam-
          Attacking-The-Square-Reader-wp.pdf (last accessed September 18, 2018); and

         “What Is SSL (Secure Sockets Layer)? | DigiCert.com” (“SSL”), available at
          https://www.digicert.com/ssl/ (last accessed September 18, 2018).

                                            COUNT I
                            (Infringement of U.S. Patent No. 9,800,706)

10.       Plaintiff incorporates paragraphs 1-9 herein by reference.

11.       Plaintiff is the owner, by assignment, of U.S. Patent No. 9,800,706 (the “’706 Patent”),

entitled ELECTRONIC DEVICE INPUT/OUTPUT SYSTEM AND METHOD, which issued on

October 24, 2017. A copy of the ’706 Patent is attached as Exhibit A.

12.       The ’706 Patent is valid, enforceable, and was duly issued in full compliance with Title 35

of the United States Code.

13.       Upon information and belief, Defendant has infringed and continues to infringe one or

more claims, including Claim 1, of the ’706 Patent by making, using, importing, selling, and/or,

offering for sale the BOA Mobile Pay Card Reader. Defendant has infringed and continues to

infringe the ’706 Patent either directly or through the acts of contributory infringement or

inducement in violation of 35 U.S.C. § 271. Defendant has been on notice of the ’706 Patent at

least as early as the date it received service of this complaint.

14.       Defendant sells, offers to sell, and/or uses the BOA Mobile Pay Card Reader, and any

similar products, which infringe at least Claim 1 of the ’706 Patent. The BOA Mobile Pay Card

Reader is designed to connect to and work with a mobile device. (collectively “the MCR

System”).

15.       Claim 1 of the ’706 Patent recites:

          1.       A system for coupling a credit card reader to a mobile device, the system


COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 3
         Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 4 of 15



comprising:

       a hardware component that connects to the mobile device and the credit card reader, the

       hardware component including:

              a first mechanism configured to receive data provided by the credit card reader;

              a communication controller for buffering the data received from the credit card

              reader prior to conversion by a first circuit;

              the first circuit configured to convert the data to an analog audio signal;

              a connector to couple the hardware component to an audio input port of the mobile

              device, wherein:

                      the connector bridges a microphone pin of the audio input port such that the

                      mobile device detects a presence of the connector in the audio input port;

                      and

                      the connector provides an audio communication between the hardware

                      component and the mobile device and communicates the analog audio

                      signal from the hardware component to the mobile device;

       a second mechanism on the mobile device configured to receive the analog audio signal

       and convert the analog audio signal into binary data; and

       a third mechanism on the mobile device configured to upload the binary data to a cloud

       service for decoding.

16.    The MCR System is a system for coupling a credit card reader to a mobile device. See, e.g.,

Mobile Pay. An example is illustrated below:




COMPLAINT FOR PATENT INFRINGEMENT                                                           PAGE | 4
       Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 5 of 15




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 5
         Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 6 of 15



Mobile Pay.

17.    The MCR System is a hardware component that connects to a mobile device and a credit

card reader. An example is illustrated below:




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 6
         Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 7 of 15




18.    The MCR System includes a first mechanism configured to receive data provided by the

credit card reader. An example is illustrated below:




COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 7
         Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 8 of 15




19.    The MCR System includes a communication controller for buffering the data received from

the credit card reader prior to conversion by a first circuit. See, e.g., EFM32. An example is

illustrated below:




COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 8
       Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 9 of 15




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 9
        Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 10 of 15




EFM32 at p. 1.




EFM32 at p. 2.

20.    The first circuit in the MCR System is configured to convert the data to an analog audio

signal. See, e.g., EFM32. An example is illustrated below:




EFM32 at p. 2.




EFM32 at p. 15.




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 10
         Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 11 of 15



21.    The MCR System includes a 3.5 mm headphone connector to couple the hardware

component to an audio input port of the mobile device. An example is illustrated below:




22.    The connector in the MCR System bridges a microphone pin of the audio input port such

that the mobile device detects a presence of the connector in the audio input port. See, e.g., 3.5

mm jack circuit. An example is illustrated below:




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE | 11
          Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 12 of 15



3.5 mm jack circuit.

23.      The connector in the MCR System provides an audio communication between the

hardware component and the mobile device and communicates the analog audio signal from the

hardware component to the mobile device. See, e.g., 3.5 mm headset. An example is illustrated

below:




3.5 mm headset.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 12
         Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 13 of 15



3.5 mm headset.

24.    The MCR System includes a second mechanism on the mobile device configured to receive

the analog audio signal and convert the analog audio signal into binary data. See, e.g., Mobile Pay

Business and Blackhat. An example is illustrated below:




Mobile Pay Business.




Blackhat at p. 2.




Blackhat at p. 7.

25.    The MCR System includes a third mechanism on the mobile device configured to upload

the binary data to a cloud service for decoding. See, e.g., Mobile Pay, Mobile Pay Business, and

SSL. An example is illustrated below:



COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE | 13
       Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 14 of 15




Mobile Pay.




Mobile Pay Business.




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 14
        Case 6:18-cv-00321-ADA Document 1 Filed 10/29/18 Page 15 of 15




SSL.

26.    Plaintiff has been damaged by Defendant’s infringement of the ’706 Patent.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment against

Defendant:

       1.     declaring that the Defendant has infringed the ’706 Patent;

       2.     awarding Plaintiff its damages suffered as a result of Defendant’s infringement of

              the ’706 Patent;

       3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.     granting Plaintiff such further relief as the Court finds appropriate.

                                       JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.

 Dated: October 29, 2018                             Respectfully Submitted

                                                     /s/ Raymond W. Mort, III
                                                     Raymond W. Mort, III
                                                     Texas State Bar No. 00791308
                                                     raymort@austinlaw.com

                                                     THE MORT LAW FIRM, PLLC
                                                     106 E. Sixth Street, Suite 900
                                                     Austin, Texas 78701
                                                     Tel/Fax: (512) 865-7950

                                                     ATTORNEYS FOR PLAINTIFF


COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE | 15
